DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claims 12-15 have properly invoked 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph and have been properly rejected under valid equivalents.  

Claim Rejections - 35 USC § 102/103 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as being  unpatentable over Damghanian ("AHG9: On Subpicture Ordering", JVET-Q0271, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 17th Meeting, Brussels, BE, 7-17 January 2020, pp. 1-4).
Regarding claim 1, Damghanian teaches a method of decoding video data, the method (see Abstract, teaches decoder decoding subpictures from a bitstream) comprising: 

based on the first syntax element indicating that the number of subpictures in each picture in the CLVS is greater than 1, obtaining, from the bitstream, a second syntax element that specifies whether all subpicture boundaries in the CLVS are treated as picture boundaries; based on the second syntax element specifying that all subpicture boundaries in the CLVS are treated as picture boundaries, decoding each subpicture in each of the pictures in the CLVS as a separate picture (see Sections 2 and 2.1, teaches to define an independent subpicture as a subpicture for which the subpicture boundaries are treated as picture boundaries in the decoding process, a syntax element sps imdependent_subpics flag in the SPS that when equal to 1 it specifies that all subpicture boundaries in the CLVS are treated as picture boundaries, and teaches syntax sps_num_subpics_minus1 and sps_independent_subpics_flag; see also e.g., Fan (WO 2021160171) Abstract, teaches a first syntax element indicating whether an operation is performed across a boundary of a subpicture in a coded layer video sequence being selectively included responsive to a number of subpictures in the video picture; Chen (U.S. 2021/0203959) par. 0331, teaches a subpic_treated_as_pic_flag indicating whether subpictures of each coded picture in a coded layer video sequence (CLVS) are treated as a picture in a decoding process; Chen826 (U.S. 2021/0152826) par. 0036, teaches a value of a syntax element subpics_present_flag being 1 specifies that one or more subpictures are present in 

Regarding claim 2, Damghanian teaches the CLVS is a first CLVS and the method further comprises: 
obtaining, from the bitstream, a third syntax element that indicates whether subpicture information is present for a second CLVS; 
obtaining, from the bitstream, a fourth syntax element indicating a number of subpictures in each picture in the second CLVS; and 
based on the fourth syntax element indicating that the number of subpictures in each of the pictures in the second CLVS is not greater than 1, determining that a value of a fifth syntax element is equal to a value of the third syntax element, wherein the fifth syntax element indicates whether all subpicture boundaries in the second CLVS are treated as picture boundaries (see Sections 2 and 2.1, teaches to define an independent subpicture as a subpicture for which the subpicture boundaries are treated as picture boundaries in the decoding process, a syntax element sps imdependent_subpics flag in the SPS that when equal to 1 it specifies that all subpicture boundaries in the CLVS are treated as picture boundaries, and teaches syntax sps_num_subpics_minus1 and sps_independent_subpics_flag, where it would have been understood to a person having ordinary skill in the art (PHOSITA) that in the case that there is not more than one subpicture in that CLVS (i.e. in the case that number of subpictures of each of the pictures in the second CLVS is not greater than 1), no specification is needed as to whether loop filtering is performed across subpicture 

Regarding claim 3, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Damghanian teaches encoding video data (see Abstract, teaches a decoder decoding subpictures from a bitstream (that is well known to be generated from encoding video)).  Motivation for this combination has been stated in claim 1.  

Regarding claim 4, this claim contains the limitations of claim 2 and is analyzed as previously discussed with respect to this claim.  Further, Damghanian teaches signaling in a bitstream (see Abstract, teaches a decoder decoding subpictures from a bitstream (that is well known to be generated from encoding video)).  Motivation for this combination has been stated in claim 1.  

Claim Rejections - 35 USC § 103 (AIA )
Claims 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Damghanian ("AHG9: On Subpicture Ordering", JVET-Q0271, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 17th Meeting, Brussels, BE, 7-17 January 2020, pp. 1-4)) in view of Chen (U.S. 2021/0152826).
Regarding claim 5, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Damghanian does not specifically teach a memory; and one or more processors.  Chen teaches a memory; and one or more processors (see Figs 3 and 6, teaches an encoder and decoder (processors), and one or more memory).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Damghanian with the limitations as taught by Chen to provide for improving signaling for a subpicture layout in the SPS at a video coder (encoder or decoder) (see Chen, par. 0029).  

Regarding claims 6, 13, Damghanian teaches the CLVS is a first CLVS and the method further comprises: obtaining, from the bitstream, a third syntax element that indicates whether subpicture information is present for a second CLVS; 
obtaining, from the bitstream, a fourth syntax element indicating a number of subpictures in each picture in the second CLVS; and 
based on the fourth syntax element indicating that the number of subpictures in each of the pictures in the second CLVS is not greater than 1, determining that a value 

Regarding claim 7, Chen teaches a display configured to display decoded video data (see Fig. 6, 655).  Motivation for this combination has been stated in claim 5.



Regarding claim 9, this claim contains the limitations of claim 3 and is analyzed as previously discussed with respect to this claim.  Damghanian does not specifically teach a memory; and one or more processors.  Chen teaches a memory; and one or more processors (see Figs 3 and 6, teaches an encoder and decoder (processors), and one or more memory).  Motivation for this combination has been stated in claim 5.

Regarding claim 10, this claim contains the limitations of claim 4 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches a memory; and one or more processors (see Figs 3 and 6, teaches an encoder and decoder (processors), and one or more memory).  Motivation for this combination has been stated in claim 5.

Regarding claim 12, this claim contains the limitations of claim 5 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches means for obtaining (see Figs 3 and 6, teaches an encoder and decoder).  Motivation for this combination has been stated in claim 5.

Regarding claim 14, this claim contains the limitations of claim 9 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches means for 

Regarding claim 15, this claim contains the limitations of claim 10 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches means for signaling (see Figs 3 and 6, teaches an encoder and decoder).  Motivation for this combination has been stated in claim 5.  

Regarding claim 16, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches a computer-readable storage medium (see par. 0107).  Motivation for this combination has been stated in claim 5.

Regarding claim 17, this claim contains the limitations of claim 6 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches a computer-readable storage medium (see par. 0107).  Motivation for this combination has been stated in claim 5.

Regarding claim 18, this claim contains the limitations of claim 3 and is analyzed as previously discussed with respect to this claim.  Further, Chen teaches a computer-readable storage medium (see par. 0107).  Motivation for this combination has been stated in claim 5.
   


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fan (WO 2021160171) Chen (U.S. 2021/0203959).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making arguments against the asserted references can also keep the teachings of the non-asserted references in mind for compact prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483